          Case 2:20-cv-00051-JTK Document 13 Filed 07/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION


JOSEPH FLOYD                                                                           PLAINTIFF

v.                              Case No. 2:20-cv-00051-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                       DEFENDANT


     ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT’S MOTION
                  TO EXTEND THE STAY OF PROCEEDINGS

        Before the Court is Defendant’s Motion to Extend the Stay of Proceedings. Doc. 12.

Defendant seeks a 60-day extension of the stay. Id. Plaintiff’s counsel does not oppose this

motion. Defendant previously requested an indefinite stay since the Office of Appellate

Operations’ (OAO) suspension of in-person work limited the SSA’s ability to prepare hearing

transcripts. Doc. 7. At the time, the SSA said that “[w]hile OAO will try to implement new

business process to overcome these physical barriers, it does not presently have a solution.” Id.

That motion was unopposed, but this Court stated that “[g]iven the importance that Social

Security benefits have to their recipients, and the fact that these matters already take substantial

time to complete, the Court cannot conclude that an indefinite stay is warranted at this time.”

Doc. 8 at 2. Instead, this Court granted Defendant a 60-day stay that would lift automatically on

July 25, 2020, “at which time Defendant may reapply to extend the stay should the SSA believe

a further stay is necessary given the COVID-19 pandemic.” Id.

        The OAO now has a solution: it can send encrypted hearing recordings to contractors

electronically, and the contractors can transcribe and send these back to the OAO using secure

emails. See Doc. 12 at 2. Furthermore, Defendant has “confirmed that the hearing recording in



                                                  1
          Case 2:20-cv-00051-JTK Document 13 Filed 07/22/20 Page 2 of 2



this case is in the process of being encrypted and securely submitted to a contractor to be

transcribed.” Id. Defendant seeks an extension of the stay because “OAO cannot provide a

specific timeframe when OAO will receive the transcript back from the contractor and be able to

finish preparing the administrative record.” Id. However, the process has already begun, so an

extension of the stay is unnecessary.

       Therefore, the Court denies Defendant’s motion in part with respect to the extension of

the stay. It will not extend the stay issued on May 26, 2020, and the stay will terminate on July

25, 2020 as originally ordered. The Court grants Defendant’s motion in part by extending the

time Defendant has to respond. It will give Defendant until August 25, 2020 to file the answer

and certified administrative record in this case. If Defendant is unable to produce the

administrative record at that time, he can request another 30-day stay.

       SO ORDERED THIS 22nd day of July, 2020.




                                                     ____________________________________
                                                     JEROME T. KEARNEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
